Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks and claim interpretation:
A) The term ‘dopant fluid’ is used, but there is no doping recited. Rather, gaseous compounds are recited, see claim 5. Therefore, the removal of arsine from air is contemplated-notwithstanding the fact that product claims are recited. In other words, ‘dopant’ is meaningless.
B) Similar to the discussion above, ‘structurally modified’ requires nothing. If a material is manufactured and, as is, has the properties required by the claims, then it meets the claims. Thus, ‘structurally modified’ means nothing. Moreover, it appears that the properties which impart the VSA are density and surface area, rather than something like ‘being molded into a sphere’. The surface area is caused by pores primarily- see claim 7.
C) The phrase ‘polymer based material’ means nothing- it is simply a recitation of the original source. Until applicant demonstrates that this implied product-by-process limitation actually imparts structure, it will be regarded as meaningless also.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) In claims 1-3, 17, 18, 20 and 22 (for example) the phrase ‘structurally modified’ is unclear as to what is required. Note the discussion above.
B) In claim 22, the last 3 lines are unclear and apparently should refer to the output of the gas during desorption. As the claim reads, solid carbon particles are spewed out from the container system when contacted with arsine. Compare this to claim 9.
C) In claims 1, 5 and 22 (for example), the term ‘dopant’ is unclear as to what has been (or will be) doped. See the above discussion. Arsine can be used for things other than semiconductor doping.
D) Claim 21 is unclear on the meso and macropores. ‘minimal amount ... less than’ is a contradiction. Is ‘at least 10 % of the pore volume of the carbon is mesopores’ (or something along those lines) intended? At most 10% is macropores? The sum of mesopores and macropores is 10% or less of the pore volume of the carbon’?
E) Claims 5 and 16 refer only to the intended use of the material and thus do not limit it and are accordingly meaningless. Does claim 16 refer to the carbon, and if so, then what shapes in claim 16 can’t be loaded into a canister?
F) Claim 13 is subjective and unclear. Who predetermined the value, and how? Optimized with respect to what- storage capacity? Desorption pressure? The claim is so unclear that it cannot be determined what it excludes or includes.
G) Claim 4 is unclear. What does ‘in the aggregate’ mean? Should the last 3 words of the claim be stricken?
H) Claim 2 is self-contradictory. Tap density and bulk density are two different things.
I) Claims 9-11 are unclear as to whether a composition of arsine and carbon is required.
J) To the extent that claim 6 recites the same range as claim 1, it is redundant. To the extent the variation of ‘about’ broadens the range, it is not properly dependent. In either case, the claim should be stricken.
K) Claim 7 is unclear as to the basis for comparison. Since activation creates pores, then the claim should be restated to refer to pore characteristics.
L) Claim 14 is unclear as to ‘when packed’. Merely putting carbon into a vessel does not change its pore character. The claim should say ‘… wherein the carbon is substantially microporous’.
M) Claim 15 is unclear as to what an ‘ion implanter’ is.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanoya et al. 6309446.
Nakanoya teaches, especially in col. 3 and 6, a container filled with spherical active carbon having an area of 700-1500 m2/g and packing density of 0.3-0.7 g/cc. Multiplying these to get m2/cc gives a range of 210-1050, which overlaps the claimed range. Arsine is contacted with a vessel containing the carbon. The carbon is highly microporous (less than 2nm pores). See also col. 12 and 20. This differs in teaching overlapping values of the size of the carbon, thus rendering them obvious. As to claim 4, removing impurities from the carbon is obvious to provide a clean sorbent for optimum gas storage. For claim 15, hooking the device up to a different device which uses (or stores) the desorbed gas is an obvious expedient to sue the gas in the desired fashion, or to recover it for sale. The claims, to the best extent comprehended, are rendered obvious as noted above.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART L HENDRICKSON whose telephone number is (571)272-1351.  The examiner can normally be reached on Monday-Friday from 9 to 5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Coris Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736